Exhibit 10.10

PS BUSINESS PARKS, L.P.

AMENDMENT TO AGREEMENT OF LIMITED

PARTNERSHIP RELATING TO

4.875% SERIES Z CUMULATIVE REDEEMABLE

PREFERRED UNITS

This Amendment to the Agreement of Limited Partnership of PS Business Parks,
L.P., a California limited partnership (the “Partnership”), dated as of November
4, 2019 (this “Amendment”), amends the Agreement of Limited Partnership of the
Partnership, dated as of March 17, 1998, as amended, by and among PS Business
Parks, Inc. (the “General Partner”) and each of the limited partners described
on Exhibit A to that partnership agreement (the “Partnership Agreement”).
Section references are (unless otherwise specified) references to sections in
this Amendment.

WHEREAS, the General Partner agreed to issue up to 13,000,000 Depositary Shares
each representing 1/1000th of a share of the General Partner’s preferred stock
designated as the “4.875% Cumulative Preferred Stock, Series Z” (the “Depositary
Shares”) for a price of $25.00 per Depositary Share;

WHEREAS, Section 4.1(b)(2) of the Partnership Agreement requires the General
Partner to contribute to the Partnership the funds raised through the issuance
of additional shares of the General Partner in return for additional Partnership
Units, and provides that the General Partner’s capital contribution shall be
deemed to equal the amount of the gross proceeds of that share issuance (i.e.,
the net proceeds actually contributed, plus any underwriter’s discount or other
expenses incurred, with any such discount or expense deemed to have been
incurred on behalf of the Partnership);

WHEREAS, Section 4.2(a) of the Partnership Agreement provides generally for the
creation and issuance of Partnership Units with such designations, preferences
and relative, participating, optional or other special rights, powers and
duties, including rights, powers and duties senior to other Partnership
Interests, all as shall be determined by the General Partner, without the
consent of the Limited Partners, and Section 4.2(b) of the Partnership Agreement
specifically contemplates the issuance of Units to the General Partner having
designations, preferences and other rights, all such that the economic interests
are substantially similar to the designations, preferences and other rights of
shares issued by the General Partner, such as the Depositary Shares;

WHEREAS, the General Partner desires to cause the Partnership to issue
additional Units of a new class and series, with the designations, preferences
and relative, participating, optional or other special rights, powers and duties
set forth herein; and

WHEREAS, the General Partner desires by this Amendment to so amend the
Partnership Agreement as of the date first set forth above to provide for the
designation and issuance of such new class and series of Units.

NOW, THEREFORE, the Partnership Agreement is hereby amended by establishing and
fixing the rights, limitations and preferences of a new class and series of
Units as follows:

Section 1. Definitions. Capitalized terms not otherwise defined herein shall
have their respective meanings set forth in the Partnership Agreement.
Capitalized terms that are used in this Amendment shall have the meanings set
forth below:

(a) “Liquidation Preference” means, with respect to the Series Z Preferred Units
(as defined below), $25.00 per Series Z Preferred Unit, plus the amount of any
accumulated and unpaid Priority Return (as defined below) with respect to such
Series Z Preferred Unit, whether or not declared, minus any distributions in
excess of the Priority Return that has accrued with respect to such Series Z
Preferred Units, to the date of payment.

(b) “Parity Preferred Units” means any class or series of Partnership Interests
(as such term is defined in the Partnership Agreement) of the Partnership now or
hereafter authorized, issued or outstanding and expressly designated by the
Partnership to rank on a parity with the Series Z Preferred Units with respect
to distributions and rights upon voluntary or involuntary liquidation,
winding-up or dissolution of the Partnership, including the 5.75% Series U
Cumulative Redeemable Preferred Units (the “Series U Preferred Units”), the
5.70% Series V Cumulative

--------------------------------------------------------------------------------

 

 

Redeemable Preferred Units (the “Series V Preferred Units”), the 5.20% Series W
Cumulative Redeemable Preferred Units (the “Series W Preferred Units”), the
5.25% Series X Cumulative Redeemable Preferred Units (the “Series X Preferred
Units”) and the 5.20% Series Y Cumulative Redeemable Preferred Units (the
“Series Y Preferred Units”). Notwithstanding the differing allocation rights set
forth in Section 4 below that apply to the Series U, V, W, X  and Y Preferred
Units.

(c) “Priority Return” means an amount equal to 4.875% per annum, of the
Liquidation Preference per Series Z Preferred Unit, commencing on the date of
issuance of such Series Z Preferred Unit, determined on the basis of a 360-day
year (and twelve 30-day months), cumulative to the extent not distributed on any
Series Z Preferred Unit Distribution Payment Date (as defined below).

Section 2. Creation of Series Z Preferred Units. (a) Designation and Number.
Pursuant to Section 4.2(a) of the Partnership Agreement, a series of Partnership
Units (as such term is defined in the Partnership Agreement) in the Partnership
designated as the “4.875%  Series Z Cumulative Redeemable Preferred Units” (the
“Series Z Preferred Units”) is hereby established effective as of November 4,
2019. The number of Series Z Preferred Units shall be 13,000,000. The Holders of
Series Z Preferred Units shall not have any Percentage Interest (as such term is
defined in the Partnership Agreement) in the Partnership.

(b) Capital Contribution. In return for the issuance to the General Partner of
the Series Z Preferred Units set forth on Exhibit C to this Amendment, the
General Partner has contributed to the Partnership the funds raised through the
General Partner’s issuance of the Depositary Shares (the General Partner’s
capital contribution shall be deemed to equal the amount of the gross proceeds
of that share issuance, i.e., the net proceeds actually contributed, plus any
underwriter’s discount or other expenses incurred, with any such discount or
expense deemed to have been incurred by the General Partner on behalf of the
Partnership).

(c) Construction. The Series Z Preferred Units have been created and are being
issued in conjunction with the General Partner’s issuance of the Depositary
Shares relating to the General Partner’s 4.875% Cumulative Preferred Stock,
Series Z, and as such, the Series Z Preferred Units are intended to have
designations, preferences and other rights, all such that the economic interests
are substantially similar to the designations, preferences and other rights of
the Depositary Shares, and the terms of this Amendment shall be interpreted in a
fashion consistent with this intent.

Section 3. Distributions. (a) Payment of Distributions. Subject to the rights of
holders of Parity Preferred Units as to the payment of distributions, pursuant
to Section 5.1 of the Partnership Agreement, holders of Series Z Preferred Units
shall be entitled to receive, when, as and if declared by the Partnership acting
through the General Partner, the Priority Return. Such distributions shall be
cumulative, shall accrue from the original date of issuance of the Series Z
Preferred Units and, notwithstanding Section 5.1 of the Partnership Agreement,
will be payable (i) quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year, commencing on December 31, 2019 (with the payment on
that date being based pro rata on the number of days from the original issuance
of the Series Z Preferred Units) and (ii) in the event of a redemption of Series
Z Preferred Units (each a “Series Z Preferred Unit Distribution Payment Date”).
If any date on which distributions are to be made on the Series Z Preferred
Units is not a Business Day (as defined below), then payment of the distribution
to be made on such date will be made on the Business Day immediately preceding
such date with the same force and effect as if made on such date. Distributions
on the Series Z Preferred Units will be made to the holders of record of the
Series Z Preferred Units on the relevant record dates to be fixed by the
Partnership acting through the General Partner, which record dates shall in no
event exceed fifteen (15) Business Days prior to the relevant Series Z Preferred
Unit Distribution Payment Date. Business Day shall be any day other than a
Saturday, Sunday or day on which banking institutions in the State of New York
or the State of California are authorized or obligated by law to close, or a day
which is or is declared a national or a New York or California state holiday.

(b) Prohibition on Distribution. No distributions on Series Z Preferred Units
shall be authorized by the General Partner or paid or set apart for payment by
the Partnership at any such time as the terms and provisions of any agreement of
the Partnership or the General Partner, including any agreement relating to
their indebtedness, prohibits such authorization, payment or setting apart for
payment or provides that such authorization, payment or setting apart for
payment would constitute a breach thereof or a default thereunder, or to the
extent that such authorization or payment shall be restricted or prohibited by
law.





--------------------------------------------------------------------------------

 

 

(c) Distributions Cumulative. Distributions on the Series Z Preferred Units will
accrue whether or not the terms and provisions of any agreement of the
Partnership, including any agreement relating to its indebtedness, at any time
prohibit the current payment of distributions, whether or not the Partnership
has earnings, whether or not there are funds legally available for the payment
of such distributions and whether or not such distributions are authorized.
Accrued but unpaid distributions on the Series Z Preferred Units will accumulate
as of the Series Z Preferred Unit Distribution Payment Date on which they first
become payable. Distributions on account of arrears for any past distribution
periods may be declared and paid at any time, without reference to a regular
Series Z Preferred Unit Distribution Payment Date, to holders of record of the
Series Z Preferred Units on the record date fixed by the Partnership acting
through the General Partner which date shall not exceed fifteen (15) Business
Days prior to the payment date. Accumulated and unpaid distributions will not
bear interest.

(d) Priority as to Distributions. Subject to the provisions of Article 13 of the
Partnership Agreement:

(i) So long as any Series Z Preferred Units are outstanding, no distribution of
cash or other property shall be authorized, declared, paid or set apart for
payment on or with respect to any class or series of Partnership Interests
ranking junior as to the payment of distributions or rights upon a voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership to the
Series Z Preferred Units (collectively, “Junior Units”), nor shall any cash or
other property be set aside for or applied to the purchase, redemption or other
acquisition for consideration of any Series Z Preferred Units, any Parity
Preferred Units or any Junior Units, unless, in each case, all distributions
accumulated on all Series Z Preferred Units and all classes and series of
outstanding Parity Preferred Units have been paid in full. The foregoing
sentence shall not prohibit (x) distributions payable solely in Junior Units, or
(y) the conversion of Junior Units or Parity Preferred Units into Partnership
Interests ranking junior to the Series Z Preferred Units.

(ii) So long as distributions have not been paid in full (or a sum sufficient
for such full payment is not irrevocably deposited in trust for payment) upon
the Series Z Preferred Units, all distributions authorized and declared on the
Series Z Preferred Units and all classes or series of outstanding Parity
Preferred Units shall be authorized and declared so that the amount of
distributions authorized and declared per Series Z Preferred Unit and such other
classes or series of Parity Preferred Units shall in all cases bear to each
other the same ratio that accrued distributions per Series Z Preferred Unit and
such other classes or series of Parity Preferred Units (which shall not include
any accumulation in respect of unpaid distributions for prior distribution
periods if such class or series of Parity Preferred Units do not have cumulative
distribution rights) bear to each other.

(e) No Further Rights. Holders of Series Z Preferred Units shall not be entitled
to any distributions, whether payable in cash, other property or otherwise, in
excess of the full cumulative distributions described herein.

Section 4. Allocations. Section 6.1(a)(ii) of the Partnership Agreement is
amended to read, in its entirety, as follows:

“(ii) (A) Notwithstanding anything to the contrary contained in this Agreement,
in any taxable year: (1) the holders of Series U, V, W, X, Y and Z Preferred
Units shall be allocated an amount of gross income equal to the Priority Return
distributed to such holders in such taxable year.

(B) After the Capital Account balances of all Partners other than holders of any
series of Preferred Units have been reduced to zero, Losses of the Partnership
that otherwise would be allocated so as to cause deficit Capital Account
balances for those other Partners shall be allocated to the holders of the
Series U, V, W, X, Y and Z Preferred Units in proportion to the positive
balances of their Capital Accounts until those Capital Account balances have
been reduced to zero. If Losses have been allocated to the holders of the Series
U, V, W, X, Y and Z Preferred Units pursuant to the preceding sentence, the
first subsequent Profits shall be allocated to those preferred partners so as to
recoup, in reverse order, the effects of the loss allocations.

(C) Upon liquidation of the Partnership or the interest of the holders of Series
U, V, W, X, Y, and Z Preferred Units in the Partnership, items of gross income
or deduction shall be allocated to the holders of Series U, V, W, X, Y and Z
Preferred Units in a manner such that, immediately prior to such liquidation,
the Capital Account balances of such holders shall equal the amount of their
Liquidation Preferences.”

Section 5. Optional Redemption. The Series Z Preferred Units shall be redeemed
at the same time, to the same extent, and applying, except as set forth below,
similar procedures, as any redemption by the General Partner



--------------------------------------------------------------------------------

 

 

of the Depositary Shares. The redemption price, payable in cash, shall equal the
Liquidation Preference (the “Series Z Redemption Price”). Unless otherwise
agreed, the Partnership will deliver into escrow with an escrow agent acceptable
to the Partnership and the holders of the Series Z Preferred Units being
redeemed (the “Escrow Agent”) the Series Z Redemption Price and an executed
Redemption Agreement, in substantially the form attached as Exhibit A (the
“Redemption Agreement”), and an Amendment to the Agreement of Limited
Partnership evidencing the Redemption, in substantially the form attached as
Exhibit B. The holders of the Series Z Preferred Units to be redeemed will also
deliver into escrow with the Escrow Agent an executed Redemption Agreement and
an executed Amendment to the Agreement of Limited Partnership evidencing the
redemption. Upon delivery of all of the above-described items by both parties,
on the redemption date the Escrow Agent shall release the Series Z Redemption
Price to the holders of the Series Z Preferred Units and the fully-executed
Redemption Agreement and Amendment to Agreement of Limited Partnership to both
parties. On and after the date of redemption, distributions will cease to
accumulate on the Series Z Preferred Units called for redemption, unless the
Partnership defaults in the payment of the Series Z Redemption Price. The
Redemption Right (as such term is defined in the Partnership Agreement) given to
Limited Partners (as such term is defined in the Partnership Agreement) in
Section 8.6 of the Partnership Agreement shall not be available to the holders
of the Series Z Preferred Units and all references to Limited Partners in said
Section 8.6 (and related provisions of the Partnership Agreement) shall not
include holders of the Series Z Preferred Units.

Section 6. Voting Rights. Holders of the Series Z Preferred Units will not have
any voting rights or right to consent to any matter requiring the consent or
approval of the Limited Partners, except as set forth in Section 14.1 of the
Partnership Agreement and in this Section 6. Solely for purposes of Section 14.1
of the Partnership Agreement, each Series Z Preferred Unit shall be treated as
one Partnership Unit.

Section 7. Transfer Restrictions. The holders of Series Z Preferred Units shall
be subject to all of the provisions of Section 11 of the Partnership Agreement.

Section 8. No Conversion Rights. The holders of the Series Z Preferred Units
shall not have any rights to convert such units into shares of any other class
or series of stock or into any other securities of, or interest in, the
Partnership.

Section 9. No Sinking Fund. No sinking fund shall be established for the
retirement or redemption of Series Z Preferred Units.

Section 10. Exhibit A to Partnership Agreement. In order to duly reflect the
issuance of the Series Z Preferred Units provided for herein, the Partnership
Agreement is hereby further amended pursuant to Section 12.3 of the Partnership
Agreement by replacing the current form of Exhibit A to the Partnership
Agreement with the form of Exhibit A that is attached to this Amendment as

Exhibit C.   

Section 11. Inconsistent Provisions. Nothing to the contrary contained in the
Partnership Agreement shall limit any of the rights or obligations set forth in
this Amendment.

[The remainder of this page is intentionally left blank.]

﻿

﻿





--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

 

﻿

 

﻿

PS BUSINESS PARKS, INC.

﻿

 

﻿

By: /s/ Maria R. Hawthorne

﻿

Name: Maria R. Hawthorne

﻿

Title: President and Chief Executive Officer

﻿

﻿

 

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[Signature Page to Amendment to Agreement of Limited Partnership]



--------------------------------------------------------------------------------

 

 



Exhibit A

FORM OF

REDEMPTION AGREEMENT

THIS REDEMPTION AGREEMENT (the “Agreement”) is entered into effective as of
the                     day of                     ,                     , by
and between                     (the “Retiring Partner”), and PS Business Parks,
L.P., a California limited partnership (the “Partnership”).

RECITALS:

WHEREAS, the Agreement of Limited Partnership of the Partnership, dated as of
March 17, 1998, as amended, was amended by an Amendment to Agreement of Limited
Partnership Relating to 4.875%  Series Z Cumulative Redeemable Preferred Units
(the “Amendment”), as further amended from time to time;

WHEREAS, the Retiring Partner owns                     of the 4.875%  Series Z
Cumulative Redeemable Preferred Units in the Partnership (the “Series Z
Preferred Units”); and

WHEREAS, the Partnership desires to redeem the Series Z Preferred Units of the
Retiring Partner, and the Retiring Partner desires to liquidate its Series Z
Preferred Units (the “Redemption”) pursuant to the Amendment and based on the
representations and under the terms and conditions set forth below;

NOW, THEREFORE, in consideration of the mutual covenants, representations and
agreements herein contained, the parties hereto, intending to be legally bound,
do covenant and agree as follows:

1. Liquidation of Retiring Partner. In satisfaction of the terms and conditions
set forth herein and in the Amendment, the Retiring Partner’s Series Z Preferred
Units are hereby completely liquidated and the Retiring Partner immediately and
automatically ceases to be a limited partner in the Partnership in exchange for
the payment of the Series Z Redemption Price (as defined in the Amendment and in
accordance with the provisions set forth in the Amendment) and for other good
and valuable consideration.

2. Representations of Retiring Partner. The Retiring Partner represents and
warrants to the Partnership that:

(a) The Retiring Partner is duly organized and validly existing under the laws
of the State of                     and has been duly authorized by all
necessary and appropriate [limited liability company] [corporate] [partnership]
action to enter into this Agreement and to consummate the transactions
contemplated herein. This Agreement is a valid and binding obligation of the
Retiring Partner, enforceable against the Retiring Partner in accordance with
its terms, except insofar as such enforceability may be affected by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally and the
availability of any particular equitable remedy.

(b) The Retiring Partner has not sold, assigned or otherwise disposed of all or
any portion of the Series Z Preferred Units and the Series Z Preferred Units are
free of any liens, security interests, encumbrances or other restrictions,
whether existing of record or otherwise.

(c) The execution of this Agreement by the Retiring Partner and the performance
of its obligations hereunder will not violate any contract, mortgage, indenture,
or other similar restriction to which the Retiring Partner is a party or by
which its assets are bound.

(d) Neither the execution nor the delivery of this Agreement nor the
consummation of the transactions contemplated herein nor fulfillment of or
compliance with the terms and conditions hereof (a) conflict with or will result
in a breach of any of the terms, conditions or provisions of (i) the
organizational and governing documents of the Retiring Partner or (ii) any
agreement, order, judgment, decree, arbitration award, statute, regulation or
instrument to which the Retiring Partner is a party or by which it or its assets
are bound, or (b) constitutes or will constitute a breach, violation or default
under any of the foregoing. No consent or approval, authorization, order,
regulation or qualification of any governmental entity or any other person is
required for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby by the Retiring Partner.





--------------------------------------------------------------------------------

 

 

3. Representations and Warranties of the Partnership. The Partnership represents
and warrants to the Retiring Partner as follows:

(a) The Partnership is duly organized and validly existing under the laws of the
State of California and has been duly authorized by all necessary and
appropriate partnership action to enter into this Agreement and to consummate
the transactions contemplated herein. This Agreement is a valid and binding
obligation of the Partnership enforceable in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally.

(b) The execution of this Agreement by the Partnership and the performance of
its obligations hereunder will not violate any contract, mortgage, indenture, or
other similar restriction to which the Partnership is a party or by which the
Partnership is bound.

(c) Neither the execution nor the delivery of this Agreement nor the
consummation of the transactions contemplated herein nor fulfillment of or
compliance with the terms and conditions hereof (a) conflict with or will result
in a breach of any of the terms, conditions or provisions of (i) the
organizational and governing documents of the Partnership or (ii) any agreement,
order, judgment, decree, arbitration award, statute, regulation or instrument to
which the Partnership is a party or by which it or its assets are bound, or
(b) constitutes or will constitute a breach, violation or default under any of
the foregoing. No consent or approval, authorization, order, regulation or
qualification of any governmental entity or any other person is required for the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by the Partnership.

(d) Consummation of the Redemption by the Partnership will not render the
Partnership insolvent under California partnership law.

4. Indemnification.   

(a) The Retiring Partner covenants and agrees to indemnify the Partnership and
hold it harmless against and with respect to any and all damage, loss,
liability, deficiency, cost and expense, including reasonable attorneys’ fees,
(i) resulting from any misrepresentation, breach of warranty or non-fulfillment
of any agreement or covenant on the part of the Retiring Partner under this
Agreement, and (ii) from any and all actions, suits, proceedings, demands,
assessments, judgments, costs and legal and other expenses incident to any of
the foregoing.

(b) The Partnership covenants and agrees to indemnify the Retiring Partner and
hold it harmless against and with respect to any and all damage, loss,
liability, deficiency, cost and expense, including reasonable attorneys’ fees,
(i) resulting from any misrepresentation, breach of warranty or non-fulfillment
of any agreement or covenant on the part of such Partnership under this
Agreement and (ii) from any and all actions, suits, proceedings, demands,
assessments, judgments, costs and legal and other expenses incident to any of
the foregoing.

5. Survival of Representations and Warranties. All representations, warranties,
covenants and agreements of any of the parties hereto made in this Agreement
shall survive the execution and delivery hereof, the closing hereunder, and the
execution and delivery of all instruments and documents executed in connection
therewith.

6. Integration, Interpretation and Miscellaneous. This Agreement sets forth the
entire understanding of the parties hereto with respect to the subject matter
herein and it shall not be changed or terminated orally. This Agreement shall be
construed in accordance with the laws of the State of California. This Agreement
may be executed simultaneously in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives, and
successors, or successors and assigns, as the case may be. The headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

   





--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

   

 

 

﻿

 

﻿

RETIRING PARTNER:

﻿

 

﻿

By: ________________________________

﻿

     Name:

﻿

     Title:

﻿

 

﻿

 

﻿

 

﻿

PARTNERSHIP:

﻿

PS Business Parks, L.P.

﻿

By: PS Business Parks, Inc., its

﻿

     General Partner

﻿

 

﻿

     By: _____________________________

﻿

           Name:

﻿

           Title:

﻿

 

 





--------------------------------------------------------------------------------

 

 



Exhibit B

FORM OF

AMENDMENT TO

AGREEMENT OF LIMITED PARTNERSHIP

OF

PS BUSINESS PARKS, L.P.

This Amendment to Agreement of Limited Partnership of PS Business Parks, L.P.
(the “Partnership”), dated as of                     (this “Amendment”) is
entered into by the General Partner of the Partnership, PS Business Parks, Inc.,
and                     , as a withdrawing Limited Partner of the Partnership
(the “Withdrawing Partner”).

RECITALS:

WHEREAS, capitalized terms used herein, unless otherwise defined, have the
meanings assigned to such terms in the Agreement of Limited Partnership of the
Partnership entered into as of March 17, 1998, as amended (the “Partnership
Agreement”).

WHEREAS, pursuant to the redemption by the Partnership of the 4.875%  Series Z
Cumulative Redeemable Preferred Units pursuant to the terms and conditions set
forth in that certain Redemption Agreement by and between the Partnership and
the Withdrawing Partner, dated as of                     ,
20     ,                     4.875%  Series Z Cumulative Redeemable Preferred
Units of the Withdrawing Partner have been redeemed by the Partnership and the
General Partner desires to amend the Partnership Agreement to (a) set forth a
revised list of all Partners of the Partnership as of the date hereof and
(b) reflect the withdrawal of the Withdrawing Partner from the Partnership.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

1. This Amendment shall be deemed effective as of the date first above written.
Except as amended hereby, the Partnership Agreement shall remain in full force
and effect and shall be otherwise unaffected hereby.

2. To evidence the redemption of the 4.875%  Series Z Cumulative Redeemable
Preferred Units of the Withdrawing Partner and the withdrawal of the Withdrawing
Partner as a Limited Partner of the Partnership, attached as Schedule A is a
current list of Partners of the Partnership as of the date hereof.

3. The Withdrawing Partner is entering into this Amendment to evidence its
withdrawal as a Limited Partner of the Partnership.

4. This Amendment shall be deemed to be a contract made under the laws of the
State of California and for all purposes shall be governed by and construed in
accordance with the laws of such state.

   





--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered as of the date first above written.

 

﻿

﻿

 

﻿

GENERAL PARTNER

﻿

PS Business Parks, Inc.

﻿

 

﻿

By: ________________________________

﻿

     Name:

﻿

     Title:

﻿

 

﻿

 

﻿

WITHDRAWING LIMITED PARTNER

﻿

 

﻿

By: ________________________________

﻿

     Name:

﻿

     Title:

﻿

﻿

 

 

 

 

 





--------------------------------------------------------------------------------

 

 



Exhibit C

Revised Exhibit A to the Partnership Agreement

Please see attached. 

[Attach revised Exhibit A to the Partnership Agreement] 

EXHIBIT C (November 4, 2019)  

﻿ 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Partner

(Date of Admission)

  

Address

  

Agreed Value of
Contributed  Property (1)

 

  

Partnership Units

 

  

Percentage Interest

 

General Partner:

  

 

  

 

 

 

  

 

 

 

  

 

 

 

Total Common Shares

  

 

  

$

799,809,000 

  

  

 

27,436,547 

 

  

 

78.97% 

 

Total Common Units

  

 

  

$

121,890,000 

  

  

 

7,305,355 

 

  

 

21.03% 

 

TOTAL (General & Limited Partners; not Preferred Units)

  

 

  

$

921,699,000 

 

  

 

34,741,902 

 

  

 

100.00% 

 

Limited Partners (Series U Preferred Units):

  

 

  

 

 

 

  

 

 

 

  

 

 

 

PS Business Parks, Inc. (September 14, 2012)

  

701 Western Avenue

Glendale, CA 91201

  

 

230,000,000 

 

  

 

9,200,000 

 

  

 

17.90% 

 

Limited Partners (Series V Preferred Units):

  

 

  

 

 

 

  

 

 

 

  

 

 

 

PS Business Parks, Inc. (March 14, 2013)

  

701 Western Avenue

Glendale, CA 91201

  

 

110,000,000 

  

  

 

4,400,000 

 

  

 

8.56% 

 

Limited Partners (Series W Preferred Units):

  

 

  

 

 

 

  

 

 

 

  

 

 

 

PS Business Parks, Inc. (October 20, 2016)

  

701 Western Avenue

Glendale, CA 91201

  

 

189,750,000 

  

  

 

7,590,000 

 

  

 

14.77% 

 

Limited Partners (Series X Preferred Units):

  

 

  

 

 

 

  

 

 

 

  

 

 

 

PS Business Parks, Inc. (September 21, 2017)

  

701 Western Avenue

Glendale, CA 91201

  

 

230,000,000 

  

  

 

9,200,000 

 

  

 

17.90% 

 

Limited Partners (Series Y Preferred Units):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PS Business Parks, Inc. (December 7, 2017)

  

701 Western Avenue

Glendale, CA 91201

  

 

200,000,000 

  

  

 

8,000,000 

 

  

 

15.57% 

 

Limited Partners (Series Z Preferred Units):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PS Business Parks, Inc. (November 4, 2019)

  

701 Western Avenue

Glendale, CA 91201

  

 

325,000,000 

  

  

 

13,000,000 

 

  

 

25.30% 

 

TOTAL (Preferred Stock & Units)

  

 

  

$

1,284,750,000 

  

  

 

51,390,000 

 

 

 

100.00% 

 

﻿

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

﻿

 

(1)

Agreed value is the agreed gross value of the property at the time of
contribution less any liabilities to which the property is subject at that time.

﻿



--------------------------------------------------------------------------------